DETAILED ACTION
Claims 1, 11, and 17 are amended. No claims have been added, and claims 3, 13, and 19 are cancelled. Therefore, claims 1, 2, 4-12, 14-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed on 01/19/2021 have been fully considered and are persuasive. Examiner finds that Applicant’s arguments on p. 11, second and third paragraphs are considered and persuasive. Therefore, the rejection of claims 1, 2, 4-12, 14-18, and 20 under AIA  35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, 14-18, and 20 are allowed.
The following prior art references are considered by the Examiner as the most similar to the instant invention:
Frei et al. (US 201600439226), generally discusses in para. 0065-0067, 0093, and 0182 an interfacing device with a command-line interface that is coupled to other devices that can be controlled via the command-line interface (CLI). However, the reference fails to disclose providing an IoT shell of a first IoT device interfacing with a first system kernel located in the second device and a second system kernel located in the third device and sending/receiving first and second kernel functions, respectively, via the IoT shell interface, from the second and third devices, respectfully, as recited in the claims.

Li et al. (US 20180351761 A1), generally discloses in para. 0033-0034, each of the devices comprising a kernel region and device OS region, where an application may be opened 

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or fairly suggest does not explicitly disclose providing an IoT shell of a first IoT device interfacing with a first system kernel located in the second device and a second system kernel located in the third device and sending/receiving first and second kernel functions, respectively, via the IoT shell interface, from the second and third devices, in the same manner as claims 1, 11, and 17, especially when considered along with all other limitations recited in claims 1, 11, and 17, and in view of the Applicant’s specification. 
Claims 2, 5-10 are allowed because they further limit claim 1.
Claims 12, 14-16 are allowed because they further limit claim 11.
Claims 18 and 20 are allowed because they further limit claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456